Title: To George Washington from Samuel Adams, Sr., 11 July 1783
From: Adams, Samuel, Sr.
To: Washington, George


                        
                            
                            Sir,
                            Commonwealth of Massachusetts Boston July 11th, 1783
                        
                        I have the Honor to transmit to your Excellency the inclosd Address of the General Assembly of this
                            Commonwealth and to assure your Excellency that with the most grateful remembrance of your generous and successful
                            Exertions in securing and Establishing the Liberty & Independence of our Country. I am with sincere Esteem
                            & affection Your Excellencys most Obedient & very humble Servt
                        
                            Saml Adams
                        
                     Enclosure
                                                
                            
                                
                                Sir,
                                Commonwealth of Massachusetts. Boston July 10th 1783
                            
                            The Senate and House of Representatives of the Commonwealth of Massachusetts in General Court Assembled,
                                take this Opportunity of congratulating you, on the happy return of Peace.
                            Your Excellency, we are assured, will join with us, in the Warmest Expressions of Gratitude to the
                                Supreme Ruler of the Universe, under whose Influence and Direction the Struggles of a virtuous & free People
                                have terminated in a Revolution which excites the Admiration of the World.
                            Guided by his all-wise Providence, your country early fixed her Eyes upon you:
                                And confiding in those eminent Qualities which you possess, appointed you to the Command of her Armies.
                            The Wisdom of your Conduct in the Discharge of that important Trust, has given a compleat sanction to the
                                Appointment, and crown’d the most heighten’d Expectations.
                            In every Stage of the arduous Conflict, what trying Scene have you not passed through! What Hardships have you not endured! What Dangers have,
                                you not encountered! May Heaven reward your unremitted Exertions! May you long live, beloved by a grateful Country,
                                & partaking largely in the Enjoyment of those inestimable Blessings, which you have been so eminently
                                instrumental in securing for us.
                            While Patriots shall not cease to applaud that sacred Attachment which you have constantly manifested to the
                                Rights of Citizens—too often violated by Men in Arms—Your Military Virtues & atchievements will be deeply
                                recorded in the Breasts of your Countrymen & their Posterity, and make the brightest Pages in the History of
                                Mankind. We are with every Sentiment of Respect & Esteem, In the Name & Behalf of
                                the General Court Your Excellency’s Most Obdt & very hume Servt
                            
                                Saml Adams Presidt of Senate
                                Tristram Dalton Speaker of
                                House of Representatives
                            
                        
                        
                    